EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Bonini on 2/8/2021.

The application has been amended as follows: 
Amend claim 1 as follows:

1. (Currently Amended) An apparatus for electroplating a metal onto a flat substrate having opposing first and second substrate surfaces, said apparatus comprising: 
5(a) means for holding the substrate;
(b) at least one counter electrode; 
(c) means for accommodating an electroplating liquid; 
(d) means for electrically polarizing said substrate to effect metal deposition onto said first and second substrate surfaces; 
10wherein said means for electrically polarizing said first and second substrate surfaces of said substrate is a rectifier which is programmed to feed at least one first forward-reverse pulse current sequence each one being composed of successive first forward-reverse pulse periods to said first substrate surface and at least one second forward-
each one of said second forward-reverse pulse current sequence at least comprising, in each one of consecutive second forward-reverse pulse periods, a second forward pulse generating a second cathodic current during a second forward pulse 25duration at the second substrate surface, said second forward pulse having a second forward pulse peak current, and a second reverse pulse generating a second anodic current during a second reverse pulse duration at the second substrate surface, said 35Atotech Deutschland GmbH19-907810DIV second reverse pulse having a second reverse pulse peak current; 
wherein said first and second forward pulses are further superposed with a respective first or second superposing cathodic pulse having a respective first or second superposing cathodic pulse duration which is shorter than said respective first or second 5forward pulse duration; and 
wherein a 25phase shift between said first reverse pulse of said at least one first forward-reverse current sequence and said second superposing cathodic pulse of said at least one second forward-reverse current sequence is set to 0[Symbol font/0xB0] ± 30[Symbol font/0xB0].

Cancel claim 4.
In claim 5, replace “claim 4” with --claim 1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the apparatus of claim 1 is programmed to perform the same methodology as that allowed in the parent application. Therefore the apparatus has to have the same instruction, which is not obvious or anticipated by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794